Citation Nr: 0406306	
Decision Date: 03/10/04    Archive Date: 03/19/04	

DOCKET NO.  02-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had active service from July 1942 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Based on various statements contained in the file, it is 
clear that the veteran currently seeks service connection for 
a bilateral ankle disability, claimed as the residual of an 
injury sustained during a parachute jump in World War II.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
pes planus.  In that regard, during the course of a VA 
orthopedic examination in June 2002, the veteran was 
described as sitting in a wheelchair.  While at the time of 
that examination, there was "absolutely no depression of the 
longitudinal arches of either foot," these findings were 
obtained with the veteran in a nonweightbearing, which is to 
say, sitting position.  The veteran's representative, during 
the course of an Informal Hearing presentation in January 
2004, argued that, while at the time of the examination in 
question, the veteran's pes planus was "quiescent," the 
veteran was sitting down.  Moreover, no attempt was made to 
ascertain the severity of his pes planus with the veteran is 
a "weightbearing" position.  Under the circumstances, and 
given that the most recent VA examination for compensation 
purposes is now almost two years old, further development of 
the evidence will be undertaken prior to a final adjudication 
of the veteran's claim for an increased evaluation for 
service-connected pes planus.  

Finally, the Board notes that, just prior to the filing of 
the veteran's current claim for increase, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board finds that VA issued correspondence in November 
2001 to comply with the VCAA.  However, as remand is required 
for other reasons, the RO should, on remand, ensure that the 
VCAA, its implementing regulations and other pertinent law 
are fully complied with.    

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2002, the date of the 
most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notification to that 
effect should be inserted in the file.  
In addition, the veteran and his 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded 
an additional VA orthopedic and/or 
podiatric examination in order to more 
accurately determine the current severity 
of his service-connected pes planus.  The 
examination(s) should be conducted with 
the veteran in a weightbearing, which is 
to say, standing position.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim. 

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
examination(s), the examiner should 
specifically comment as to the current 
severity of the veteran's service-
connected pes planus.  In so doing, the 
examiner should, to the extent possible, 
comment exclusively regarding the 
severity of the veteran's pes planus, to 
the exclusion of other lower extremity 
symptomatology more properly attributable 
to nonservice-connected disabilities, 
such as diabetes mellitus (with resulting 
peripheral vascular disease) and coronary 
artery disease.  Finally, the examiner 
should specifically comment as to the 
presence of any objective evidence of 
marked deformity (such as pronation, 
abduction, etc.), and accentuated pain on 
manipulation and use, as well as any 
indication of swelling on use, or 
characteristic callosities.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected pes 
planus.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for a 
response.   

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




